*727The opinion of the court was delivered by
Schoonover, J.:
This is a motion to quash an alternative writ of mandamus which has heretofore been issued, commanding defendant, as treasurer of Kearny county, to receive a county warrant in payment of county taxes, and a school-district warrant in payment of school-district taxes,' notwithstanding the order of priority of payment of warrants as provided in section 7, chapter 50, General Statutes of 1897.
We think said chapter 50 is constitutional, and applicable to this case. To receive a warrant in payment of taxes is payment of the warrant. The statute above referred to does not, in our opinion, repeal section 108, chapter 27, and section 141 of chapter 158, General Statutes of 1897, but has the effect only to modify same. The duty of a treasurer generally -to receive warrants for taxes remains unchanged; it is only a contingency or an exception which is provided for by chapter 50. Being, however, constitutional and the latest legislative expression, it is controlling. It is, therefore, ordered and adjudged by the court that the alternative writ of mandamus heretofore issued be and the same is hereby quashed, and that the defendant recover of the plaintiff his costs herein.